DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-12 and 14-15 have been examined in this application.  Claim 13 has been canceled.  This communication is a Final Rejection in response to Applicant’s “Amendments/Remarks” filed 08/24/2022. 

Claim Objections
	Claim 5 is objected to because of the following informalities:
Claim 5 has a status indicator of “currently amended”, however, the claim does not comply with the requirements of 37 CFR 1.121(c) because it lacks showing the addition of text through the use of underlining.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states (emphasis added):
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
 (2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”

Additionally, Claim 5 has a grammar mistake with the last limitation. The Claim is suggested to be amended to the following:
“….are folded to form a folded configuration, wherein the folded configuration is placed or inserted within the bag.”

	The Claim was examined as the Examiner was able to interpret the added text. However, appropriate correction is required.


Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 3, 11-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stackman et al., hereinafter ‘Stackman’ (US 20040211003 A1).
In regards to Claim 1, Stackman teaches: A portable baby diaper changing system, comprising: a diaper changing pad (1 – Fig. 1) having one or more fold lines (see annotated Fig. 3.1 and 1.1 from Stackman) on its top surface (Para 0011) and a first flap member (3 – Fig. 1) laterally attached at a side edge of the diaper changing pad (as shown in Fig. 1, 3 is laterally attached at three side edges of the pad 1), wherein the diaper changing pad (1) is foldable along the one or more fold lines (Para 0025 and Fig. 3); and a second flap member (2) that is attached to the first flap member (3) of the diaper changing pad (Para 0025 and Fig. 1 and 2), wherein the second flap member (2) comprises a plurality of horizontally (4 – Fig. 1) and vertically (5 – Fig. 1) laid rigid or semi-rigid sections (Para 0023) that are separated by one or more horizontal fold lines and one or more vertical fold lines (see annotated Fig. 3.1 and 1.1 from Stackman – each fold line can be considered horizontal or vertical as there is no reference to a specific section of the pad), wherein the vertically laid rigid or semi-rigid sections of the plurality of horizontally (4) and vertically laid (5) rigid or semi-rigid sections of the second flap member are adapted to be repeatedly folded along the one or more vertical fold lines to transform into a wedge-shaped configuration (14 and/or 15 - Fig. 2) that can be placed underneath the diaper changing pad (see annotated Fig. 2.1 from Stackman) for providing a level surface (see annotated Fig. 2.1 from Stackman) to the diaper changing pad, when the diaper changing pad is laid unfolded on a relatively sloped surface (see annotated Fig. 12.1 from Stackman), and transform into a bumper (see annotated Fig. 12.2 from Stackman) that can be laid adjacent to the diaper changing pad to act as a barrier (Para 0030 – ‘The panel 5 would lay over or against the output of the spigot 37 and will act as a barrier’), when the diaper changing pad is laid unfolded on a relatively flat surface (see annotated Fig. 3.2 from Stackman); and wherein the horizontally laid (4) rigid or semi-rigid sections of the plurality of horizontally (4) and vertically laid (5) rigid or semi-rigid sections of the second flap member Page 2 of 14Application No. 16/989,915(2) Reply to Office Action of May 24, 2022are adapted to be repeatedly folded along the one or more horizontal fold lines together along the one or more fold lines of the diaper changing pad to transform the diaper changing pad into a compact form for storage and ease of carrying (Para 0025 –‘The pad, according to the present invention, is constructed so as to require that when the pad is to be folded for transportability, panel 4 would be folded over panel 3 and panel 2 would then be folded over panel 4.’).

    PNG
    media_image1.png
    241
    333
    media_image1.png
    Greyscale

Annotated Fig. 3.1 from Stackman



    PNG
    media_image2.png
    356
    546
    media_image2.png
    Greyscale

Annotated Fig. 1.1 from Stackman


    PNG
    media_image3.png
    349
    727
    media_image3.png
    Greyscale

Annotated Fig. 2.1 from Stackman


    PNG
    media_image4.png
    370
    636
    media_image4.png
    Greyscale

Annotated Fig. 12.1 from Stackman


    PNG
    media_image5.png
    309
    519
    media_image5.png
    Greyscale

Annotated Fig. 12.2 from Stackman


    PNG
    media_image6.png
    252
    662
    media_image6.png
    Greyscale

Annotated Fig. 3.2 from Stackman

In regards to Claim 3, Stackman teaches: The portable baby diaper changing system of claim 1, wherein the second flap member (2) is fixedly or removably attached (15 – Fig. 4 and Para 0025) to the diaper changing pad.  


In regards to Claim 11, Stackman teaches: The portable baby diaper changing system of claim 1, wherein a shape (see note #1 below) of the diaper changing pad (1) and the second flap member (2) is identical.  
Note #1: The shape of the pad (1) and the second flap member (2) are shown to both have a rectangular shape. Wherein, the second flap member is of a smaller size than the pad.

In regards to Claim 12, Stackman teaches: The portable baby diaper changing system of claim 1, wherein a size (see note #1 above) of the second flap member is less than or equal to the diaper changing pad. 

In regards to Claim 14, Stackman teaches: The portable baby diaper changing system of claim 1, wherein the second flap member (2) further comprises a plurality of connectors or fasteners (14 – Fig. 4) that is used for connecting to the first flap member (3) of the diaper changing pad.  

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 2, 4-5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stackman (US 20040211003 A1) in view of Gold et al., hereinafter ‘Gold’ (US 20080016623 A1).
In regards to Claim 2, Stackman teaches: The portable baby diaper changing system of claim 1, wherein the diaper changing pad comprises a top layer (see annotated Fig. 2.2 from Stackman), a bottom layer (see annotated Fig. 2.2 from Stackman), and an intermediate padded layer (see annotated Fig. 2.2 from Stackman and Para 0027) disposed therebetween, but does not teach, and wherein at least the top layer is a waterproof layer.  
Gold teaches: and wherein at least the top layer is a waterproof layer (Para 0016).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the diaper changing pad of Stackman with these aforementioned teachings of the diaper changing system of Gold to have incorporated a waterproof material to limit the introduction of bodily fluids to contaminate the internal surfaces/layers of the system. Babies are well known to soil a surface and it is considered a widely known feature in the art to incorporate liquid resistant, hydrophobic, or similar style of surfaces to eliminate the capabilities for a surface/layer to be contaminated.

    PNG
    media_image7.png
    259
    734
    media_image7.png
    Greyscale

Annotated Fig. 2.2 from Stackman

In regards to Claim 4, Stackman teaches: The portable baby diaper changing system of claim 1, wherein the second flap member comprises a top layer (see annotated Fig. 2.2 from Stackman), a bottom layer (see annotated Fig. 2.2 from Stackman), and an intermediate layer (see annotated Fig. 2.2 from Stackman) disposed therebetween (see annotated Fig. 2.2 from Stackman), and wherein the intermediate layer comprises of a material (Para 0028) selected from a group consisting of a foam, a plastic (Para 0028 – ‘a plastic material’), or a wood.  
	Stackman does not teach, wherein at least the top layer is a waterproof layer,
	Gold teaches: wherein at least the top layer is a waterproof layer (Para 0016).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the diaper changing pad of Stackman with these aforementioned teachings of the diaper changing system of Gold to have incorporated a waterproof material to limit the introduction of bodily fluids to contaminate the internal surfaces/layers of the system. Babies are well known to soil a surface and it is considered a widely known feature in the art to incorporate liquid resistant, hydrophobic, or similar style of surfaces to eliminate the capabilities for a surface/layer to be contaminated.

In regards to Claim 5, Stackman teaches: The portable baby diaper changing system of claim 1, but does not teach, further comprising a portable diaper bag that is removably or fixedly attached to the diaper changing pad such that when the diaper changing pad and the second flap member are folded to form a folded configuration is placed or inserted within the bag.  
Gold teaches: further comprising a portable diaper bag (see annotated Fig. 1.1 below from Gold) that is removably or fixedly attached (Para 0021) to the diaper changing pad (Fig. 1) such that when the diaper changing pad and the second flap member are folded to form a folded configuration (Fig. 9) is placed or inserted within the bag (see note #2 below).
Note #2: as shown in Fig. 9, both the pad and the second flap are folded inside the bag when in the folded configuration. The pad (11) is in compact unit 46 as shown in Fig. 9 and Para 0019. Additionally, closure member 51, which is the outer side portion of 53, is folded around the compact unit and inserted inside the handles. As such, the insertion of 53 inside the handles is considered it being inserted within a portion of the bag 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the diaper changing pad of Stackman with these aforementioned teachings of the diaper changing system of Gold to have incorporated an additional piece of material to cover the system and to provide additional security during transport.


    PNG
    media_image8.png
    427
    628
    media_image8.png
    Greyscale

Annotated Fig. 1.1 from Gold

In regards to Claim 8, Stackman teaches: The portable baby diaper changing system of claim 5, but does not teach, wherein the compact form of the diaper changing pad and the second flap member is inserted or placed inside the portable diaper bag that can be carried over a shoulder or wrist by a caregiver.  
Gold teaches: wherein the compact form of the diaper changing pad (Fig. 9) and the second flap member is inserted or placed inside the portable diaper bag (see note #2) that can be carried over a shoulder (55/55’ – Fig. 9) or wrist by a caregiver (handles are well known to be used around a shoulder/wrist or other body part to be carried by a user/caregiver).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the diaper changing pad of Stackman with these aforementioned teachings of the diaper changing system of Gold to have incorporated an additional piece of material to cover the system and to provide additional security during transport. Additionally, the use of straps or similar devices for the purpose of transport are widely used in bags and are fundamentally known to be used over the shoulder or wrist of a user.
Additionally, the Examiner considers the limitation of “the second flap member is inserted or placed inside the portable diaper bag that can be carried over a shoulder or wrist by a caregiver.” to be of intended use which is within the capability of the prior art.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As such, the flap of Gold could also be placed internally to the bag dependent upon the situation at hand.
In regards to Claim 9, Stackman teaches: The portable baby diaper changing system of claim 5, but does not teach, wherein the portable diaper bag further comprises a hook and loop closure for securing the portable diaper bag when the diaper changing pad and the second flap member are folded into the bag.  
Gold teaches: wherein the portable diaper bag further comprises a hook and loop closure (49 – Fig. 3) for securing the portable diaper bag when the diaper changing pad and the second flap member are folded into the bag (Para 0021-0023 and Note #2).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the diaper changing pad of Stackman with these aforementioned teachings of the diaper changing system of Gold to have incorporated a closing device such as a hook and loop closure to further secure the device and limit the ability for item inside the bag to fall out when being transported.

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stackman (US 20040211003 A1) in view of Gold (US 20080016623 A1), and further in view of Iizumi (US 10716410 B2).
In regards to Claim 6, Stackman teaches: The portable baby diaper changing system of claim 5, wherein the portable diaper bag is laterally attached to the diaper changing pad (see annotated Fig. 1.1 from Gold above), and wherein inside of the portable diaper bag comprises a plurality of pockets (53 – Fig. 1) for accommodating one or more baby care products (Para 0021).  
Gold teaches: wherein the portable diaper bag is laterally attached to the diaper changing pad, and wherein inside of the portable diaper bag comprises a plurality of pockets for accommodating one or more baby care products.  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the diaper changing pad of Stackman with these aforementioned teachings of the diaper changing system of Gold for the purpose to have incorporated a diaper bag to store components regularly used by a caregiver to allow for ease of retrieval and use when providing care to the baby. Allowing basic components such as diapers or wipes to be stored inside a diaper pad would provide an ease of cleaning and further would change the baby more efficiently. 
Gold does not teach: on an opposing side to the first flap member by means of at least two webbing straps with snap connectors
Iizumi teaches: on an opposing side to the first flap member by means of at least two webbing straps (718/719 – Fig. 7) with snap connectors (Col 15 Lines 6-15 – “other mechanisms to connect”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the diaper changing pad of Stackman with these aforementioned teachings of the temporary diaper changing station of Iizumi to have incorporated a form of fasteners to further secure the system to limit the items of the internal portion of the bag from falling out or moving during transport.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stackman (US 20040211003 A1) in view of Gold (US 20080016623 A1), and further in view of Killilea (US 20060289582 A1).
In regards to Claim 7, Stackman teaches: The portable baby diaper changing system of claim 5, but does not teach, wherein outside of the portable diaper bag comprises a back pocket, a front pocket, and a key ring.  
Killilea teaches: wherein outside of the portable diaper bag comprises a back pocket (112 – Fig. 1), a front pocket (116 – Fig. 1), and a key ring (Para 0020).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the diaper changing bag of Stackman with these aforementioned teachings of the diaper changing tote bag of Killilea for the purpose of incorporating accessory components such as pockets, openings or hooks that are commonly incorporated in bags to hold common everyday items such as keys, cards, or in reference to a baby; diapers, medical products, toys, etc. via the containment areas.
	
	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stackman (US 20040211003 A1) in view of Scott (US 5099530).
In regards to Claim 10, Stackman teaches: The portable baby diaper changing system of claim 1, but does not teach, wherein the diaper changing pad further comprises one or more headrests that are configured for resting a baby's head thereon.  
Scott teaches: wherein the diaper changing pad further comprises one or more headrests (P – Fig. 1) that are configured for resting a baby's head thereon (Col 3 Lines 51-55 and Col 4 Lines 13-17).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the diaper changing bag of Stackman with these aforementioned teachings of the pillow of Scott, as added comfort or support in baby changing mats are commonly incorporated to further cushion the surface. Pillows or additional material for a softer placement of certain body parts (i.e. a baby’s head) is expected in the field of endeavor.

Response to Arguments
	Applicant's amendment has changed/varied the scope of the claims and a new ground(s) of rejection is made in view of Stackman (US 20040211003 A1). Applicant’s arguments with respect to claims 1-12 and 14 have been considered but are moot because the new ground of rejection.

Allowable Subject Matter
	Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter: 
	In regards to Clam 15, the prior art of Stackman discloses a rigid foldable and portable diaper changing pad (1 – Fig.1) with a plurality of support panels (2/3/4/5 – Fig.1). Each of the panels have a front and a backside, shown in respectively in Figs. 1 and 4 of Stackman. With the back side of the panels have hinges (14/15/16 – Fig. 4) that connect the panels together and allow for the panels to fold on top of one another (Para 0027). The pad of Stackman also contains on the front and the back side of the central panel (3) cutouts (10/11/12/13 – Fig. 1 and Fig. 4) that allow Velcro® to be inserted through to secure the user. 
	However, the prior art of Stackman, either alone or in combination does not teach, disclose or render obvious that the fasteners (specifically the Velcro®, as it is the only connector that extends both front and back of the pad as noted above) would be in able to transform the pad into a wedge-shaped configuration and the bumper, as the only function of the Velcro® as described in Paras 0025 and 0026 of Stackman is to secure the user into place. 



Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/31/2022